Citation Nr: 0011953	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-15 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran's child, S., is entitled to an 
apportioned share of the veteran's Department of Veterans 
Affairs (VA) disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1964 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from special apportionment decisions from the VA 
Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The custodian of the veteran's son has annual income that 
exceeds the maximum allowable death pension rate for a 
surviving spouse and child.


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
pension benefits on behalf of his son, S., is not warranted.  
38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.450, 
3.666 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The basic facts in this case are not in dispute.  In January 
1993 the veteran was granted entitlement to a nonservice-
connected disability pension.  In April 1993 the veteran was 
incarcerated, and he has remained incarcerated at all time 
during this appeal.  The custodian of the veteran's son (the 
veteran's former spouse) most recently reported income of 
$680 per month (take home pay).

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  38 C.F.R. § 3.450.

Special rules govern the apportionment of VA disability 
pension benefits payable on account of incarcerated veterans.  
Payment may be made to the spouse or child of an incarcerated 
veteran only if the annual income of the spouse or child is 
such that death pension would be payable.  38 C.F.R. § 3.666 
(1999).  The maximum allowable annual income for death 
pension rate for a surviving spouse and child was $7,450 in 
1997, $7,607 in 1998, and $7,706 in 1999.

The facts in this case, as cited above, do not meet the 
threshold requirements that would permit an apportionment of 
the veteran's VA disability pension benefits.  The veteran's 
former spouse, the custodian of the veteran's son, S., has 
annual income of $8,160, which exceeds the maximum allowable 
annual income (or $7,706 in 1999) for death pension rate for 
a surviving spouse and child.  Accordingly, the Board finds 
that an apportionment of the veteran's disability pension 
benefits is not warranted.


ORDER

An apportioned share of the veteran's monthly VA disability 
pension benefits on behalf of his son, S., is not warranted; 
therefore, the benefit sought on appeal is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

